Exhibit 10.7

Covidien Ltd.
2007 Stock and Incentive Plan

TERMS AND CONDITIONS
OF
OPTION AWARD

OPTION AWARD granted on July 2, 2007 (the “Grant Date”).

1.                                       Grant of Option.  Covidien Ltd. (the
“Company”) has granted to you an Option to purchase the number of Shares of
Common Stock set forth in the Grant Letter that issued this Option to you,
subject to the provisions of these Terms and Conditions and the Plan.  This
Option is a Nonqualified Stock Option.

2.                                       Exercise Price.  The Exercise Price
required to purchase the Shares covered by this Option is set forth in the Grant
Letter.

3.                                       Vesting.  Except as provided below,
Shares subject to this Option will vest according to the following schedule:

Date

 

Vested Percentage

 

1st Anniversary of Grant Date

 

25

%

2nd Anniversary of Grant Date

 

50

%

3rd Anniversary of Grant Date

 

75

%

4th Anniversary of Grant Date

 

100

%

 

If you terminate employment before full (100%) vesting, you will forfeit the
unvested portion of this Option and may exercise the vested portion until the
earlier of (i) the date described in Section 4 below or (ii) 90 days after you
terminate employment.  However, if you terminate employment due to Normal
Retirement (you terminate employment on or after age 60 and the sum of your age
and years of service equals at least 70), Retirement (you terminate employment
on or after age 55 and the sum of your age and years of service equals at least
60), death, Disability, a Change in Control or Divestiture or Outsourcing
Agreement, this Option will become vested and exercisable in accordance with the
provisions of Section 7, 8 or 9, as applicable.

4.                                       Term of Option.  Unless this Option has
been terminated or cancelled, it must be exercised before the close of the New
York Stock Exchange (“NYSE”) on the day prior to the 10th anniversary of the
Grant Date.  If the NYSE is not open for business on such date, this Option will
expire at the close of the NYSE’s first business day that immediately precedes
the day prior to the 10th anniversary of the Grant Date.

5.                                       Payment of Exercise Price.  To exercise
all or a portion of this Option, you must pay the Exercise Price for each Share
as set forth in the Grant Letter.  You may pay the Exercise Price in cash or by
certified check, bank draft, wire transfer or postal or express money order. 
You may also pay the Exercise Price by using one or more of the following
methods: (i) delivering to the Company a properly executed exercise notice,
together with irrevocable

1


--------------------------------------------------------------------------------


instructions to a broker to deliver promptly (within the typical settlement
cycle for the sale of equity securities on the relevant trading market, or
otherwise in accordance with Regulation T issued by the Federal Reserve Board)
to the Company sale or loan proceeds adequate to satisfy the portion of the
Exercise Price being so paid; (ii) if expressly approved by the Committee,
tendering to the Company (by physical delivery or attestation) certificates of
Common Stock that you have held for 6 months or longer (unless the Committee, in
its discretion, waives this 6-month period) and that have an aggregate Fair
Market Value as of the day prior to the date of exercise equal to the portion of
the Exercise Price being so paid; or (iii) if such form of payment is expressly
authorized by the Board or the Committee, instructing the Company to withhold
Shares that would otherwise be issued were the Exercise Price to be paid in cash
and that have an aggregate Fair Market Value as of the date of exercise equal to
the portion of the Exercise Price being so paid.  Notwithstanding the foregoing,
you may not tender any form of payment that the Company determines, in its sole
discretion, could violate any law or regulation.  You are not required to
purchase all Shares subject to this Option at one time, but you must pay the
full Exercise Price for all Shares that you elect to purchase before they will
be delivered.  The date of exercise of an Option shall be the date on which the
Company receives the Exercise Price for such Option.

6.                                       Exercise of Option.  If you are
entitled to exercise this Option, you may exercise it by contacting UBS
Financial Services through its web site at www.ubs.com/onesource/cov or by
calling its toll free number.  If you are calling from the U.S., the number is
1-877-461-7805.  If you are calling from outside the U.S., the number is
001-201-272-7685.  If someone other than you attempts to exercise this Option
(for example, because the Option is being exercised after your death), the
Company will deliver the Shares only after determining that the person
attempting to exercise this Option is the duly appointed executor or
administrator of your estate or an individual to whom this Option has been
transferred in accordance with these Terms and Conditions and the terms of the
Plan.

7.                                       Retirement, Normal Retirement,
Disability or Death.  Notwithstanding the vesting and exercise provisions
described in Section 3, this Option will vest and remain exercisable if your
Termination of Employment is a result of your Retirement, Normal Retirement,
Disability or death as follows:

(i)                                     Retirement.  If you terminate employment
as a result of your Retirement (as defined in Section 3) and your Retirement
occurs less than 12 months after the Grant Date, you will forfeit all Shares
subject to this Option.  If, however, your Retirement occurs at least 12 months
after the Grant Date, then you will be entitled to pro rata vesting of this
Option based on (A) the number of whole months completed from Grant Date through
your employment termination date divided by 48 times (B) the total number of
shares awarded under the Option minus (C) the number of shares that previously
vested.  You will be entitled to exercise this Option until the earlier of (1)
the date described in Section 4 or (2) the third anniversary of your Retirement
date.

(ii)                                  Normal Retirement, Disability or Death. 
If you terminate employment as a result of your Normal Retirement (as defined in
Section 3) and your Normal Retirement occurs less than 12 months after the Grant
Date of this Option, you will forfeit all Shares subject to this Option.  If,
however, your Normal Retirement occurs at least 12 months after the Grant Date
of this Option or you terminate employment because

2


--------------------------------------------------------------------------------


of your death or a Disability, then you will become fully vested in this Option
on the date of your Normal Retirement, death or Termination of Employment due to
Disability and be entitled to exercise this Option until the earlier of (A) the
date described in Section 4 or (B) the third anniversary of the date of your
Normal Retirement, death or Termination of Employment due to Disability, as
applicable.

8.                                       Termination of Employment Following a
Change in Control.  Notwithstanding the vesting and exercise provisions
described in Section 3, you will become fully vested in this Option on the date
you terminate employment after a Change in Control and be entitled to exercise
this Option until the earlier of (A) the date described in Section 4 or (B) the
third anniversary of your employment termination date, if you satisfy one of the
following requirements:

(i)                                     Within 12 months after a Change in
Control, the Company terminates your employment for any reason other than Cause,
Disability or death; or

(ii)                                  Within 12 months after a Change in Control
and within 60 days after one of the events listed in this Section 8(ii), you
terminate your employment because (A) the Company (1) assigns or causes to be
assigned to you duties inconsistent in any material respect with your position
as in effect immediately prior to the Change in Control; (2) makes or causes to
be made any material adverse change in your position (including titles and
reporting relationships and level), authority, duties or responsibilities; or
(3) takes or causes to be taken any other action which, in your reasonable
judgment, would cause you to violate your ethical or professional obligations
(after written notice of such judgment has been provided by you to the Company
and the Company has been given a 15-day period within which to cure such
action), or which results in a significant diminution in your position,
authority, duties or responsibilities; or (B) the Company, without your consent,
(1) requires you to relocate to a principal place of employment more than 50
miles from your existing place of employment; or (2) reduces your base salary,
annual bonus, or retirement, welfare, stock incentive, perquisite (if any) and
other benefits when taken as a whole.

9.                                   Termination of Employment Resulting From
Divestiture or Outsourcing Agreement.  Notwithstanding the vesting and exercise
provisions described in Section 3, and subject to the provisions of subsection
(i) below, if you terminate employment as a result of a Disposition of Assets,
Disposition of a Subsidiary or Outsourcing Agreement, then this Option will vest
on a pro-rata basis based on (A) the number of whole months completed from Grant
Date through the closing date of the applicable transaction divided by 48 times
(B) the total number of shares awarded under the Option minus (C) the number of
shares that previously vested.  If you are entitled to pro rata vesting under
this Section 9, then the vested portion of this Option will expire on the
earlier of (1) the date described in Section 4 or (2) the third anniversary of
your employment termination date.

(i)                                     Notwithstanding the foregoing provisions
of this Section 9, you shall not be eligible for pro-rata vesting and an
extended Option expiration date if (A) your Termination of Employment occurs on
or prior to the closing date of a Disposition of Assets or Disposition of a
Subsidiary or such later date as is provided specifically in the applicable
transaction agreement or related agreements, or on the effective date of an

3


--------------------------------------------------------------------------------


Outsourcing Agreement (the “Applicable Employment Date”), and (B) you are
offered Comparable Employment with the buyer, successor company or outsourcing
agent, as applicable, but do not commence such employment on the Applicable
Employment Date.

(ii)                                  For purposes of Section 9(i), (A)
“Comparable Employment” means employment at a location that is no more than 50
miles from your job location at the time of your Termination of Employment that
has a base salary and bonus target that is at least equal to your base salary
and bonus target in effect immediately prior to your Termination of Employment;
(B) “Disposition of Assets” means the disposition by the Company or a Subsidiary
of all or a portion of the assets used by the Company or Subsidiary in a trade
or business to an unrelated corporation or entity; (C) “Disposition of a
Subsidiary” means the disposition by the Company or Subsidiary of its interest
in a subsidiary or controlled entity to an unrelated individual or entity,
provided that such subsidiary or entity ceases to be a member of the Company’s
controlled group as a result of such disposition; and (D) “Outsourcing
Agreement” means a written agreement between the Company or Subsidiary and an
unrelated third party (“Outsourcing Agent”) pursuant to which (1) the Company or
Subsidiary transfers the performance of services previously performed by Company
or Subsidiary employees to the Outsourcing Agent, and (2) the Outsourcing
Agreement includes an obligation of the Outsourcing Agent to offer employment to
any employee whose employment is being terminated as a result of or in
connection with said Outsourcing Agreement.

10.                                 Withholdings.  The Company has the right,
prior to the issuance or delivery of any Shares in connection with the exercise
of this Option, to withhold or require from you the amount necessary to satisfy
applicable tax requirements, as determined by the Committee.  The methods
described in Section 5 may also be used to pay your withholding tax obligation.

11.                                 Transfer of Option.  You generally may not
transfer this Option or any interest in this Option except by will or the laws
of descent and distribution.  However, you may transfer this Option to members
of your immediate family or to one or more trusts for the benefit of family
members or to one or more partnerships in which the family members are the only
partners, provided that (i) you do not receive any consideration for the
transfer, (ii) you furnish the Committee or its designee with detailed written
notice of the transfer at least 3 business days in advance, and (iii) the
Committee or its designee consents in writing to the transfer.  For this
purpose, “family member” means any spouse, children, grandchildren, parents,
grandparents, siblings, nieces, nephews, grandnieces and grandnephews, including
adopted, in-laws and step family members.  If this Option is transferred
pursuant to this provision, it will continue to be subject to the same terms and
conditions that applied immediately prior to the transfer.  This Option may be
exercised by the transferee only to the same extent that you could have
exercised this Option had no transfer occurred.

12.                                 Forfeiture of Option.  You will forfeit all
or a portion of this Option if your employment terminates under the
circumstances described below:

(i)                                     If the Company or Subsidiary terminates
your employment for Cause, including without limitation a termination as a
result of your violation of the Company’s Code of Ethical Conduct, then the
Company will immediately rescind the unvested portion of this Option and any
vested but unexercised portion of this Option and you will

4


--------------------------------------------------------------------------------


immediately forfeit any and all rights you have remaining at such time with
respect to this Option.  Also, you hereby agree and promise to deliver to the
Company immediately upon your Termination of Employment for Cause, Shares (or,
in the discretion of the Committee, cash) equal in value to the amount of any
profit you realized upon the exercise of any portion of this Option during the
12-month period that occurs immediately prior to your Termination of Employment
for Cause.

(ii)                                  If, after your Termination of Employment,
the Committee determines in its sole discretion that while you were a Company or
Subsidiary employee you engaged in activity that would have constituted grounds
for the Company or Subsidiary to terminate your employment for Cause, then the
Company will immediately rescind the unvested portion of this Option and any
vested but unexercised portion of this Option and you will immediately forfeit
any and all rights you have remaining on the date that the Committee makes such
determination with respect to this Option.  Also, you hereby agree and promise
to deliver to the Company immediately upon the date the Committee determines
that you could have been terminated for Cause, Shares (or, in the discretion of
the Committee, cash) equal in value to the amount of any profit you realized
upon the exercise of any portion of this Option during the period that begins 12
months immediately prior to your Termination of Employment and ends on the date
the Committee determines that you could have been terminated for Cause.

(iii)                             If the Committee determines in its sole
discretion that at anytime after your Termination of Employment and prior to the
second anniversary of your Termination of Employment you (A) disclosed
confidential or proprietary information related to any business of the Company
or Subsidiary or (B) entered into an employment or consultation arrangement
(including any arrangement for employment or service as an agent, partner,
stockholder, consultant, officer or director) with any entity or person engaged
in a business and (1) such employment or consultation arrangement would likely
(in the Committee’s sole discretion) result in the disclosure of confidential or
proprietary information related to any business of the Company or a Subsidiary
to a business that is competitive with any Company or Subsidiary business as to
which you had access to strategic or confidential information and (2) the
Committee has not approved the arrangement in writing, then any portion of this
Option that you have not exercised (whether vested or unvested) will immediately
be rescinded and you will forfeit any rights you have with respect to this
Option as of the date of the Committee’s determination.  Also, you hereby agree
and promise to deliver to the Company, immediately upon the Committee’s
determination date, Shares (or, in the discretion of the Committee, cash) equal
in value to the amount of any profit you realized upon the exercise of any
portion of this Option during the period that begins 12 months immediately prior
to your Termination of Employment and ends on the date of the Committee’s
determination.

13.                                 Adjustments.  In the event of any stock
split, reverse stock split, dividend or other distribution (whether in the form
of cash, Shares, other securities or other property), extraordinary cash
dividend, recapitalization, merger, consolidation, split-up, spin-off,
reorganization, combination, repurchase or exchange of Shares or other
securities, the issuance of warrants or other rights to purchase Shares or other
securities, or other similar corporate transaction or event, the Committee may
in its sole discretion adjust the number and kind of

5


--------------------------------------------------------------------------------


Shares covered by this Option, the Exercise Price and other relevant provisions
to the extent necessary to prevent dilution or enlargement of the benefits or
potential benefits intended to be provided by this Option.  Any such
determinations and adjustments made by the Committee will be binding on all
persons.

14.                                 Restrictions on Exercise.  Exercise of this
Option is subject to the conditions that, to the extent required at the time of
exercise:

(i)                                     The Shares covered by this Option will
be duly listed, upon official notice of issuance, on the NYSE; and

(ii)                                  A Registration Statement under the
Securities Act of 1933 with respect to the Shares will be effective or an
exemption from registration will apply.

The Company will not be required to deliver any Shares until all applicable
federal and state laws and regulations have been complied with and all legal
matters in connection with the issuance and delivery of the Shares have been
approved by the Company’s legal counsel.  Notwithstanding the foregoing, you may
only exercise this Option in cash or by certified check, bank draft, wire
transfer or postal or express money order if local law permits such exercise
method at the time of exercise.

15.                                 Disposition of Securities.  By accepting
this Option, you acknowledge that you have read and understand the Company’s
Insider Trading Policy and are aware of and understand your obligations under
federal securities laws with respect to trading in the Company’s securities. 
You also hereby agree not to use the Company’s “cashless exercise” program (or
any successor program) at any time when you possess material nonpublic
information with respect to the Company (including Subsidiaries) or when using
the program would otherwise result in a violation of applicable securities law. 
The Company has the right to recover, or receive reimbursement for, any
compensation or profit realized on the exercise of this Option or by the
disposition of Shares received upon exercise of this Option to the extent that
the Company has a right of recovery or reimbursement under applicable securities
laws.

16.                                 Plan Terms Govern.  The vesting and exercise
of this Option, the disposition of any Shares received upon exercise of this
Option, and the treatment of any gain on the disposition of such Shares are
subject to the terms of the Plan and any rules that the Committee prescribes. 
The Plan document, as amended from time to time, is incorporated into this Terms
and Conditions document.  Capitalized terms used herein are defined in the
Plan.  If there is any conflict between the terms of the Plan and these Terms
and Conditions, the Plan’s terms govern.  By accepting this Option Award, you
hereby acknowledge receipt of the Plan, as in effect on the Grant Date.

17.                                 Personal Data.  To comply with applicable
law and to administer this Option appropriately, the Company and its agents may
hold and process your personal data and/or sensitive personal data.  Such data
includes, but is not limited to, the information provided to you as part of the
grant package and any changes thereto, other appropriate personal and financial
data about you, and information about your participation in the Plan and Shares
obtained under the Plan from time to time.  By accepting this Option, you hereby
give your explicit consent to the Company’s processing personal data and/or
sensitive personal data as is necessary or

6


--------------------------------------------------------------------------------


appropriate for Plan administration.  You also hereby give your explicit consent
to the Company’s transfer of personal data and/or sensitive personal data
outside the country in which you work or reside and to the United States.  The
legal persons for whom your personal data are intended include the Company, its
Subsidiaries (or former Subsidiaries as are deemed necessary), the outside Plan
administrator, and any other person that the Company retains or utilizes for
Plan administration purposes.  You have the right to review and correct your
personal data by contacting your local Human Resources Representative.  You
hereby acknowledge your understanding that the transfer of the information
outlined here is important to Plan administration and that failure to consent to
the transmission of such information may limit or prohibit your participation in
the Plan.

18.                                 No Contract of Employment or Promise of
Future Grants.  By accepting this Option, you agree that you are bound by the
terms of the Plan and these Terms and Conditions and acknowledge that this
Option is granted in the Company’s sole discretion and is not considered part of
any employment contract or your ordinary or expected salary or other
compensation.  This Option and any gains received hereunder are not considered
part of your salary or compensation for purposes of any pension benefits or for
purposes of severance, redundancy or resignation.  If the Company or Subsidiary
terminates your employment for any reason, you agree that you will not be
entitled to damages for breach of contract, dismissal or compensation for loss
of office or otherwise to any sum, Shares, Options or other benefits to
compensate you for the loss or diminution in value of any actual or prospective
rights, benefits or expectation under or in relation to the Plan.

19.                                 Limitations.  Nothing in these Terms and
Conditions or the Plan grants to you any right to continued employment with the
Company or any Subsidiary or to interfere in any way with the Company or
Subsidiary’s right to terminate your employment at any time and for any reason. 
Payment of Shares is not secured by a trust, insurance contract or other funding
medium, and you do not have any interest in any fund or specific Company asset
by reason of this Option.  You have no rights as a stockholder of the Company
pursuant to this Option until Shares are actually delivered to you.

20.                                 Entire Agreement and Amendment.  These Terms
and Conditions and the Plan constitute the entire understanding between you and
the Company regarding this Option.  These Terms and Conditions supersede any
prior agreements, commitments or negotiations concerning this Option.  These
Terms and Conditions may not be modified, altered or changed except by the
Committee (or its delegate) in writing and pursuant to the terms of the Plan.

21.                                 Severability.  The invalidity or
unenforceability of any provision of these Terms and Conditions will not affect
the validity or enforceability of the other provisions of these Terms and
Conditions, which will remain in full force and effect.  Moreover, if any
provision is found to be excessively broad in duration, scope or covered
activity, the provision will be construed so as to be enforceable to the maximum
extent compatible with applicable law.

22.                                 Acceptance.  By accepting this Option, you
agree to the following:

(i)                                     You have carefully read, fully
understand and agree to all of the terms and conditions contained in the Plan
and these Terms and Conditions; and

7


--------------------------------------------------------------------------------


(ii)                                  You understand and agree that the Plan and
these Terms and Conditions constitute the entire understanding between you and
the Company regarding this Option, and that any prior agreements, commitments or
negotiations concerning this Option are replaced and superseded.

You will be deemed to consent to the application of the terms and conditions set
forth in the Plan and these Terms and Conditions unless you contact Covidien
Ltd., c/o Equity Plan Administration, 15 Hampshire Street, Mansfield, MA 02048
in writing within 30 days of receiving the grant package.  Receipt by the
Company of your non-consent will nullify this Option unless otherwise agreed to
in writing by you and the Company.

8


--------------------------------------------------------------------------------